In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-15-00172-CV


                            CURTIS SHABAZZ, APPELLANT

                                             V.

                             BARRY L. MARTIN, APPELLEE

                           On Appeal from the 47th District Court
                                   Potter County, Texas
               Trial Court No. 103193-A, Honorable Dan L. Schaap, Presiding

                                      May 21, 2015

                             MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant Curtis Shabazz, a prison inmate appearing pro se, filed a notice of

appeal but did not pay the filing fee. See TEX. R. APP. P. 5. By letter of April 22, 2015

we directed Shabazz to pay the filing fee or file an affidavit of indigence, and if indigent,

to comply with Civil Practice and Remedies Code Chapter 14 by filing an affidavit

relating to previous filings and a certified copy of his inmate account. See TEX. CIV.

PRAC. & REM. CODE ANN. § 14.002(a) (West Supp. 2014) (stating that Chapter 14

applies to appeals brought by an inmate in an appellate court).           The letter further
notified Shabazz that his appeal would be subject to dismissal without further notice,

should he fail to comply. See TEX. R. APP. P. 42.3(c).


      Shabazz has made no response to our letter.         Accordingly, the appeal is

dismissed. TEX. R. APP. P. 42.3(c); 43.2(f).




                                         James T. Campbell
                                             Justice




                                               2